.       ..       Case 1:20-cv-00679-RGA Document 34 Filed 06/19/20 Page 1 of 2 PageID #: 190




                                      IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF DELAWARE

             Atlas Uluslararasi Kumanyac1hk tic A.S                 §
                                                                    §
             Atlas Gemi Vanalari ve Ekipmanlari Tic Ltd Sti,        §
                                                                    §   CIVIL ACTION NO.: 20-679-RGA
                     Plaintifts,                                    §
                                                                    §   IN ADMIRALTY, Rule 9(h)
             vs.                                                    §
                                                                    §
             MN ARICA, IMO 9399741, its engines, tackle             §
             and apparel,                                           §
                                                                    §
                     Defendant in rem,                              §
                                                                    §
             and                                                    §
                                                                    §
             FS Arica, Ltd.,                                        §
                                                                    §
                     Defendant in personam,                         §
                                                                    §
             and                                                    §
                                                                    §
             The Master of the MN ARICA,                            §
                                                                    §
                     Garnishee.                                     §
           - - - - - - - - -- - - - - - - -                         §
                                             CLERK'S ENTRY OF DEFAULT
                                           - DEFENDANT IN REM MN ARICA

                     Upon the request of plaintiffs Atlas Uluslararasi Kumanyac1hk tic A.Sand Atlas Gemi

             Vanalari ve Ekipmanlari Tic Ltd Sti (collectively "Atlas") pursuant to Fed. R. Civ. P. 55(a);

                     Process having been executed on May 20, 2020 [ECF 14], Supplemental Admiralty Rule

             C(6)(a)(i)(A) requiring that a person who asserts a right of possession or any ownership interest

             in the property that is the subject of the action must file a verified statement of right or interest

             within 14 days after the execution of process, that time having run on June 3, 2020;




    26595323.1
.       ..       Case 1:20-cv-00679-RGA Document 34 Filed 06/19/20 Page 2 of 2 PageID #: 191



                     No statement of right or interest having been filed as required by Supplemental

             Admiralty Rule C(6)(a)(i)(A);

                     The conditions of Rule 55(a) having been met, default is entered against the defendant in

             rem, MN ARICA, IMO 9399741 , its engines, tackle and apparel.

                                                                  JOHN A. CERINO, CLERK
                                                                  U.S. DISTRICT COURT


             Date:    (a ft1/otJo-0                               By: R. ~
                       I                                              DeputyCle




    26595323.1

                                                            -2-
